The opinion of the Court was delivered by
Willard, A. J.
Where an issue of fact involving a question of intention to be drawn inferentially from the circumstances attending a transaction is tried by the Court or a Referee, the full benefit of a review of such decision of fact cannot be had in this Court if the matter decided is doubtful or disputable. In that case we recognize that the means and opportunities of the Court of original jurisdiction, having the parties and their witnesses before it, are superior to those afforded to this Court for determining such questions, and we accordingly defer to it. It follows that the rule governing the trial of issues before a jury, namely, that the parties are entitled to have the inquiry into the facts of the case made under a correct understanding of the law applicable to these facts, is to some extent applicable to issues tried before a Court or a Referee.
*308If it appears, as is reasonably to be inferred, that a misapprehension of the law has affected prejudicially the inquiry into the state of facts, it may become impossible to correct the error in all its effects and consequences without setting aside the conclusions of fact affected by it and sending back the issues of fact for further consideration in the Circuit Court.
In the present case we are compelled to conclude, from the language of the Referee’s report, that he regarded the Act for converting values in Confederate currency into lawful money as establishing to some extent the right to have such a reduction made in the case. It is by no means clear what was his view of the effect of the law. We are strongly impressed with the conclusion that he placed the right of the parties too much upon the terms of the statute and did not attach sufficient importance to the pure question of intention, the real issue before him. Instead of finding as matter of fact an intention to deal together with reference to Confederate currency, and embodying this finding in language showing that the true bearing and importance of that issue was fully understood, his report disposes of the question of fact in terms that lead us to conclude that he regarded that issue as subordinate to the question of the right to have this debt scaled under the terms of the Act.
The report says: “ The Referee feels bound by the express terms of the law to scale this claim according to the Act. The contract was made during the period contemplated by the said Act, and, from the testimony adduced, it would seem that the contract was made with reference to Confederate Treasury notes as a basis of value; and, if so, then the law is positive and requires that the bond in question should be scaled according to the table fixed by the Act. The Referee is fully impressed with the fact that this decision, which he has felt compelled by the arbitrary terms of the law to make, will work very great, in fact the grossest, injustice to the creditor.”
We have so fully stated our views on the law. in Neely vs. McFadden, (2 S. C., 169,) McKeegan vs. McSweeny, (ibid, 191,) Harman vs. Wallace, (2 S. C., 208,) and Parker vs. Wilson, (3 S. C., 296,) that no further explanation of them is required. It is plain that the idea of the effect of this statute entertained by the Referee differed materially from that prescribed in the cases above named. The expression “it would seem ” does not meet the require-g ents of the law regarded as a finding of fac't. It does not express *309a judgment, but a speculative opinion. It is open to the inference that the question of fact did not receive full and separate judicial consideration.
The Code (Sec. 296) relating to trials before the Court or Referees, requires that “ they must state the facts found, and the conclusions of law separately.” The facts here referred to are the conclusions of fact drawn from the testimony. The facts should be stated briefly, distinctly, and independently of any view taken of the law of the case. If this is strictly followed, the Court, should it differ in point of law from the Circuit Court in any case, will be enabled to apply its views of the case intelligently. A discussion of the merits of the case according to the view of the Court or Referee, in which the facts are grouped and arranged to support the views entertained by the law of the case, is not a compliance with this requirement. A clear statement of all material facts proved or properly inferable from the proofs should be stated first, and then should follow the conclusions, according to the judgment, of the Court. The finding in the present case is not of the character required, and the failure to treat the conclusions of fact and law separately and independently prevents this Court from correcting the error of law without disturbing the findings of fact.
We think that the question of the intention as to the kind of currency with reference to which they were acting should be tried by a jury.
The judgment, report and order of reference must be set aside, ■and the cause remanded for an order settling such issue, and for the trial thereof by a jury, and for such proceedings thereupon as to the Court may seem proper.
Moses, C. J., and Wright, A. J., concurred.